Benham, Judge.
Appellant fell off the motorcycle he was driving and was injured when he was struck by an automobile driven by his wife, who was following him. Appellee was the insurer of the automobile, and the policy, written in appellant’s name, included $25,000 of “no-fault” personal injury protection (PIP). Appellant filed suit to obtain the insurance proceeds; appellee contested the action and filed a motion for summary judgment. The trial court granted the motion, finding that appellant was “occupying” his motorcycle within the meaning of OCGA § 33-34-2 at the time of the collision and therefore was not entitled to recover under OCGA § 33-34-7. Appellant enumerates the judgment as error. We affirm, since this case is clearly controlled by our decision in Partridge v. Southeastern Fidelity Ins. Co., 172 Ga. App. 466 (323 SE2d 676) (1984), in that appellant had not been removed to a neutral zone.

Judgment affirmed.


Banke, C. J., and McMurray, P. J., concur.